Citation Nr: 0001498	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1954 to 
November 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran an increased rating to 10 
percent for his lumbosacral strain.  By rating decision dated 
July 1999, the RO increased the veteran's rating to 20 
percent, and recharacterized the veteran's disability as 
residuals of a low back injury. 

The veteran's claim was initially before the Board in August 
1997, at which time it was remanded for an additional 
examination.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for an increased rating for residuals of 
low back injury from 20 percent disabling must be remanded 
for another VA examination.  This case must be remanded 
because the examination reports from December 1997 and March 
1999 do not answer with sufficient clarity the questions 
posed in the August 1997 remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 1997, the Board remanded the case at hand in order 
that the veteran could be afforded a VA examination in 
accordance with DeLuca v. Brown, 8 Vet. App.  202 (1995).  
Specifically, the examiner was asked whether or not pain was 
visibly manifested by movement.  The examiner from the 
veteran's March 1999 VA examination commented that "pain 
started at the time the initial function began to be tested, 
continued throughout the testing procedure, and stopped when 
testing stopped."

It is not clear whether the examiner is saying that the 
veteran was not capable of doing any range of motion testing 
without pain, i. e., whether the veteran had pain at the 
first instant that he moved his back. 

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for residuals of a low back injury must be 
remanded for another VA examination.  The VA examination must 
consider the factors discussed in DeLuca v. Brown (such as 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups) and relate how they affect the veteran's 
lumbar spine.  If possible, the veteran should be scheduled 
for a VA examination with the same examiner who conducted his 
March 1999 VA examination.  

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  

Since the veteran is rated at 20 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome, when 
the RO readjudicates the veteran's claim, the RO must 
consider 38 C.F.R. § § 4.40 and 4.45 in rating the veteran's 
claim under Diagnostic Code 5293.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
that have not already been associated 
with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a low back injury.  
If possible, the examination should be 
conducted by the same examiner who 
conducted the veteran's March 1999 VA 
examination.  The examiner should provide 
diagnoses of all disorders of the 
veteran's lumbar spine.  Such tests as 
the examining physician deems appropriate 
should be performed to include any 
neurological testing.  These tests should 
include a complete test of the range of 
motion of the veteran's lumbar spine.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions: 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Is there any listing of the 
spine?

f.  Is there a positive 
Goldthwaite's sign?

g.  Is there loss of lateral motion 
with osteoarthritis changes or 
narrowing of joint spaces?

h.  Is there any abnormal mobility 
on forced motion?  
	
The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

i.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

j.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

k.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to an 
increased rating for residuals of a low 
back injury from 20 percent disabling 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
well as the VA General Counsel opinion 
VAOPGCPREC 36-97 (December 12, 1997).  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals





